Citation Nr: 1115572	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-34 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for sciatica of the right and left lower extremities as secondary to service connected disability.  

5.  Entitlement to service connection for bilateral knee, bilateral hip, and bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs
WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to March 1962.  

By rating action in July 1980, the RO denied, in part, service connection for degenerative disc disease of the cervical spine.  By rating action in November 2000, the RO found that new and material evidence had not been received to reopen the claim.  The Veteran and his representative were notified of those decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 RO decision which declined to reopen the claim for degenerative disc disease of the cervical spine, and a December 2006 decision which denied service connection for bilateral hip, knee and foot disabilities and sciatica of the right and left lower extremities.  An RO hearing was held in July 2007, and a videoconference hearing before the undersigned was held in May 2009.  


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the cervical spine was last finally denied by an unappealed rating decision in November 2000.  

2.  The evidence received since the November 2000 rating decision concerning the Veteran's cervical spine disability is new and material as it relates to an unestablished fact necessary to substantiate the claim.  

3.  A cervical spine disorder was not present in service, did not manifest within a year of the Veteran's discharge, and is not otherwise shown to be etiologically related to an incident of service. 

4.  A low back disorder was not present in service, did not manifest within a year of the Veteran's discharge, and is not otherwise shown to be etiologically related to an incident of service or secondary to service connected disability.

5.  Sciatica of the right and left lower extremities is not secondary to service connected disability.  

6.  At the videoconference hearing in May 2009, prior to the promulgation of a decision in this appeal, the Veteran advised the Board that he wished to withdraw his appeal of the claims of service connection for disabilities of the knees, hips, and feet.  


CONCLUSIONS OF LAW

1.  The November 2000 RO decision which denied service connection for degenerative disc disease of the cervical spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

3.  A cervical spine disorder was not incurred in or aggravated by service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  A low back disorder was not incurred in or aggravated by service, its incurrence or aggravation during service may not be presumed, and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2008);
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  Sciatica of the right and left lower extremities is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2008); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for withdrawal of a Substantive Appeal for service connection for disabilities of the knees, hips, and feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In light of the favorable determination with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the cervical spine, the Board finds that no discussion of VCAA compliance is necessary.  In regard to the merits of the neck claim and claims of entitlement to service connection for a low back disorder and sciatica of the lower extremities, the Board finds that the notification obligation in this case with respect to the direct service connection theory of entitlement was accomplished by way of letters from the RO to the Veteran dated in July 2005 and August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters, however, failed to advise the Veteran of the elements required to establish service connection on a secondary theory of entitlement.  The Board finds the notice deficiency is harmless as a threshold requirement has not been met-specifically, service connection is not established for a cervical spine disorder and low back disorder.

With respect to the duty to assist in this case, the Veteran's service treatment records and all available VA and private medical records, including additional records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran also testified at a videoconference hearing before the BVA in May 2009.  The Board is cognizant that an etiological opinion has not been obtained in regards to the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Board finds that there is no indication that a cervical spine disorder and a low back disorder may be associated with the Veteran's service.  For reasons detailed below, the Board finds that the medical and lay evidence of record linking the neck and low back disorders to service is not credible.  Additionally, the threshold requirement of service connected disability has not been met with respect to the issue of whether any low back disorder is secondarily related to the neck disability and whether any sciatica of the lower extremities is secondarily related to the low back disorder.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

New and Material Evidence

Before reaching the merits of the claim for the cervical spine disability previously denied by the RO, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for degenerative disc disease of the cervical spine was last finally denied by the RO in November 2000.  There was no appeal of that rating decision and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1980 rating decision which initially denied service connection for degenerative disc disease of the cervical spine, included the Veteran's service treatment records and copies of private medical reports from 1973 to 1975.  

The Veteran's service treatment records are significant for an entry in January 1961 noting the Veteran requested linament for his back, legs, and neck.  It was noted that Wintergreen was provided.   

The private treatment records showed that the Veteran underwent four surgical procedures of the cervical spine for degenerative disc disease with spinal fusion at C5-6 and C6-7 from June 1973 to April 1975.  

By rating action in September 1980, the RO denied service connection for degenerative disc disease of the cervical spine.  The Veteran and his representative were notified of this decision and did not appeal.  

The evidence of record at the time of the November 2000 rating decision which declined to reopen the Veteran's claim for a cervical spine disability included the evidence above, and additional private treatment records from 1973 to 1974.  The private medical records were primarily duplicate or supplemental treatment records pertaining to the Veteran's cervical spine surgeries in 1973 and 1974.  The reports did not include any additional information or pertinent evidence concerning the nature or etiology of the Veteran's cervical spine disability.  

By rating action in November 2000, the RO declined to reopen the Veteran's claim on the basis that the evidence submitted did not show a cervical spine injury or disability in service or within one year of discharge from service and was, therefore, not new and material.  

The Veteran's claim to reopen was received in June 2005. 

The evidence added to the record since the November 2000 rating decision included numerous private and VA medical reports showing treatment for various maladies, including cervical spine problems from 1973 to 2009.  

A letter from a private neurologist, dated in May 2009, included a description of the Veteran's reported history of a neck and back injury in service and multiple surgeries of the cervical spine in the early 1970's, consisting of anterior fusion at C5-6 and C6-7 and posterior wiring.  The neurologist opined, in essence, that the Veteran's injury in service contributed to the development of cervical spondylosis.  

The Board finds that the May 2009 private neurologist report and medical opinion relate to an unestablished fact necessary to substantiate the merits of the claim.  In other words, the evidence is new and material.  38 C.F.R. § 3.156.  Thus, the claim of service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108.  

Having determined that the Veteran's claim is reopened, the Board must next determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The March 2008 supplemental statement of the case reflects that the RO reopened the claim and considered the claim on the merits.  Thus, the Board may proceed.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

To prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence of an in service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  These elements may also be established by competent lay evidence for certain disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the Board hearing, the Veteran testified that he injured his neck and lower back when he "slipped in the mud, fell to [his] knees toward the left side and [an 8-inch howitzer round he was carrying] crunched [his] neck and [he] could no longer hold it and [he] let it go and it fell on [his] sacral area, [his] lower back" while on field maneuvers in Germany around 1961.  (See Transcript page 4).  The Veteran testified that he was initially treated at a field dispensary and placed on light duty, and was re-examined at the unit dispensary after returning from the field.  He reported that his symptoms eventually resolved, and that he did not have any further problems until around 1972.  The Veteran testified that there was a record of his injury and treatment in the service records when he initially filed his claim with VA in 1980, but that those records have since been lost.  He also testified that he described the service injury to his private doctor when he was first treated for neck problems in the early 1970's and that his doctor told him that his cervical spine disability was due to the injury in service.  

The Board observes that there are no missing service treatment records.   The circumstances surrounding an injury to the neck and back the Veteran currently describes are not documented in the service treatment records.  Rather, such circumstances are remarkably similar to a documented injury the Veteran sustained with respect to his left knee.  The Veteran was hospitalized in 1960 in Germany after sustaining an injury to his left knee when he slipped and fell on rocks while on field maneuvers in early December.  The Veteran underwent extensive evaluation and physical therapy and was placed on light duty for several weeks when he was discharged to his unit on December 23, 1960.  The profile record noted that the Veteran was considered unfit for marching, physical training, or standing over one hour and that the Veteran's limited duty status would expire February 5, 1961.  There was no mention of any neck or back problems during his two weeks of in-patient care.  Service treatment records, however, do show that the Veteran requested liniment for his "back, legs, neck" and was given Wintergreen in January 1961.  The reason for the request is not noted.  No further complaints referable to the neck or back are noted in the service treatment records.  The January 1962 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal, and the January 1962 Report of Medical History was absent any relevant complaints.  

The Board further observes that records from Dr. V.J. detailing the Veteran's initial diagnosis of disc disease of the cervical spine and opinion as to its etiology are indeed associated with the claims file.  When first treated for neck problems in the early 1970s, the Veteran reported a one-year history of neck discomfort that had progressively worsened.  The Veteran also denied any recent trauma, but recalled that he suffered an injury to his head and neck after he fell from a tree when he was 16 years old.  (See also Dr. V.J.'s March 1973 and May 1973 treatment notes).  X-ray studies at that time revealed marked degeneration of the C5 disc interspace with considerable spurring anteriorly.  The diagnosis was severe discogenic disease at the C5 disc interspace.  Dr. V.J. opined that the Veteran's cervical spine disability was probably a residual from his childhood injury with secondary changes.  

The evidence further shows that several months after the Veteran's initial cervical spine surgery in June 1973, the Veteran fell on ice in January 1974, and required additional revision and fusion at C5-6 in April 1974, and excision of C6-7 disc with anterior interbody fusion in June 1974.  The records also showed that the Veteran was involved in an automobile accident in December 1974, and required additional revision with posterior fusion at C6-7 in April 1975.  (See Dr. Cohen treatment records).  

Private hospital records show that the Veteran was admitted for acute low back pain in August 1977.  At that time, the Veteran reported a history of low back pain since his cervical spine surgeries several years earlier, which were made prominent by sneezing and coughing.  The Veteran reported that two weeks prior to admission, he had an episode of sneezing while bending over, and had low back and leg pain off and on ever since.  The hospital report noted that there were no myelographic changes of the lumbosacral area on myelograms at the time of the Veteran's refusion surgeries, but that a lumbar myelogram during admission revealed a herniated disc on the right at L4, and a possible small central disc at L5-S1.  (See August/September 1977 The Memorial Hospital discharge report).  

A March 1981 University of Massachusetts record showed the Veteran complained of a history of low back pain for the past eight years.  It was noted that the Veteran was unable to recall any circumstances of over exertion where he might have strained his back.  It was noted that the Veteran had participated in sports in the past and that he served a tour of duty in the military.  An August 1981 record noted that the Veteran reported that his back pain started after his cervical fusion.  The Veteran reported the history of an in-service fall accompanied by neck pain but denied that he sustained a back injury.    

A letter from a private physician (Dr. D.G.), dated in December 1981, noted that the Veteran reported that his treating physician Dr. V.J. indicated that the Veteran's cervical spine disorder dated back at least ten years when he was in service and fell in Germany and had neck, shoulder, and back problems.  In a September 1982 letter, Dr. W.M. reported that the Veteran presented in March 1979 with a history of neck problems that were due to an in-service fall while carrying a 240 pound projector on the shoulder.  

In a June 1991 letter, Dr. F.B. reported that the Veteran had a history of spinal fusion at C4, C6 as the result of an accident that occurred in service.  In a November 1991 letter, Dr. F.B. reported that the Veteran's neck and back problems began in 1960 when he suffered "a fall down a cylinder shaft landing on his neck and back."  Dr. F.B. maintained that the fall produced a fracture of C6, C7 which required a bone graft and fusion of the joint space.  A March 1992 report by Dr. P.P. to Dr. G.S. noted that the Veteran had a history of fracture of the cervical spine in 1960.  An April 1992 report by Dr. G.S. showed the Veteran reported that he sustained a neck injury in service in 1961 while carrying a 240 pound projectile, when he fell and pushed his head and neck violently to one side.  Dr. G.S. indicated that the Veteran also reported that he suffered a low back injury that was treated by "pelvic traction and medication."  It was also noted that the Veteran sustained another neck injury in 1973 prior to the slip and fall on ice neck injury of 1973. 

VA treatment records (see, e.g., January 2006 note) note that the Veteran has multiple spinal problems secondary to old trauma.  The records note that the Veteran reported that his problems all related to a fall in service while carrying a 225 pound artillery shell.  Additionally, the Veteran reported that he was hospitalized for neck and back injuries sustained in service.  

As noted above, a letter from a private neurologist, dated in May 2009, included a description of the Veteran's reported history of a "lower back" injury in service and multiple surgeries of the cervical spine in the early 1970's, consisting of anterior fusion at C5-6 and C6-7 and posterior wiring.  Dr. C.S. contended that after reviewing the Veteran's history, radiological reports, and pictures of the projectile as well as an examination of the Veteran, it was his opinion that the injury of 1961 "contributed to the development of the cervical spondylosis, for which he required surgeries later on."  Dr. C.S. maintained that he would not expect in general from a person in his early thirties to have enough cervical spondylosis to warrant four neck surgeries.  

The Court has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F. 3d 1313 (Fed. Cir. 2009).  Also, laypersons are competent to attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board has carefully considered all of the evidence of record.  The Board finds that while the Veteran is competent to report on an in-service injury, circumstances surrounding the in-service injury, and any symptoms experienced as the result of the in-service injury, he is not credible in regard to his recollections of in-service injuries he purportedly sustained to his neck and back during service and symptoms he purportedly experienced as the result thereof.  The only injury documented in the service treatment records while the Veteran was serving in Germany conducting field maneuvers around the alleged period and for which he received a limited profile related to his left knee.  As noted above, there was no mention of any neck or back problems during his two weeks of in-patient care in December 1960.  The Veteran did request liniment for his back, legs, and neck in January 1961 but the purpose for this request was not documented.  The record reflects that the Veteran was on a limited duty status until January 31, 1961, but only for a "painful left knee" [an early release from the February 5, 1961 end date was granted].  The Board cannot find as plausible that an injury to the neck and back (involving an over 200 pound howitzer round) as significant as the Veteran currently describes would not be detailed in the treatment records and/or in the profile record if in fact it occurred.  There are no complaints referable to the neck and back thereafter in service, including at discharge.  

The Board also finds it very significant that when the Veteran was first treated for neck problems in the early 1970s, he denied any recent trauma, but instead recalled an injury to his head and neck he sustained when he fell from a tree when he was 16 years old.  For that reason, Dr. V.J. opined that the Veteran's cervical spine disability was related to the childhood injury described by the Veteran at that time rather than any in-service injury as the Veteran currently contends.  Again, the Board cannot find as plausible that the Veteran would forget to mention an injury as significant as an over 200 pound howitzer round falling on his neck and lower back and instead recollect only a pre-service injury sustained from falling from a tree when he was initially asked the possible causative mechanism for his neck problems if in fact the in-service injury occurred.  Additionally, the early private treatment records overwhelming show the Veteran placed the onset of his chronic back problems after service, even reporting on occasion in 1981 that he was unable to recall a specific injury to his back notwithstanding the Veteran's current contention to the contrary.  There are even private treatment records that show that the Veteran reported that he fell down a cylinder shaft landing on his neck and back in service, that he fractured his neck in service, and that his low back injury was treated by pelvic traction in service.  The treatment records are replete with inconsistent statements from the Veteran.  For these reasons, the Board does not find the Veteran's current report of in-service injuries to his neck and back, the circumstances surrounding the in-service injuries, and symptoms experienced as the result of the in-service injuries credible.

Consequently, the Board finds that Dr. C.S.'s May 2009 opinion linking the Veteran's current neck disorder to service and other opinions expressed in the private and VA treatment records linking current neck and back disorders to service are not credible as they are based on a history provided by the Veteran that the Board has discounted as not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).

The credible evidence of record shows that a cervical spine disorder and low back disorder were not present in service, and did not manifest within a year of the Veteran's discharge.  There is no credible evidence of record that otherwise shows that the current neck and low back disorders are etiologically related to an incident of the Veteran's military service.  Thus, service connection is not warranted for 
a cervical spine disorder and low back disorder.  As service connection is not established for a cervical spine disorder, the Board need not consider a secondary theory of entitlement in regard to the Veteran's low back disorder.  As service connection is not established for a low back disorder, and the Veteran does not contend, nor does the record suggest, complaints of or symptoms of sciatica in service, the Board need not consider a direct and secondary theory of entitlement in regard to the Veteran's claimed sciatica of the right and left lower extremities.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the videoconference hearing in May 2009, the Veteran withdrew his appeal of the claims of service connection for bilateral hip, knee and foot disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened, and the claim is granted to this extent only.

Service connection for a cervical spine disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for sciatica of the right and left lower extremities as secondary to service connected disability is denied. 
 
The appeal of the claims of service connection for bilateral hip, knee and foot disabilities is dismissed.  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


